The Supreme Court did not improvidently exercise its discretion in denying the petition for leave to serve a late notice of claim. The petitioners failed to provide a reasonable excuse for their failure to serve a timely notice of claim (see Matter of Blanco v City of New York, 78 AD3d 1048 [2010]; Matter of Felice v Eastport/South Manor Cent. School Dist., 50 AD3d 138, 150 [2008]), and the infancy of one of the petitioners, without any showing of a nexus between the infancy and the delay, was insufficient to constitute a reasonable excuse (see Robertson v *963Somers Cent. School Dist., 90 AD3d 1012 [2011]; Matter of Tonissen v Huntington U.F.S.D., 80 AD3d 704, 705 [2011]; Matter of Padgett v City of New York, 78 AD3d 949, 950 [2010]; Grogan v Seaford Union Free School Dist., 59 AD3d 596, 597 [2009]). Moreover, the petitioners failed to establish that the City had actual knowledge of the essential facts constituting their claims within 90 days following their accrual or a reasonable time thereafter (see Matter of Rivera v City of New York, 88 AD3d 1004, 1005 [2011]; Matter of Rodrigues v Village of Port Chester, 262 AD2d 491, 492 [1999]; Matter of Cuffee v City of New York, 255 AD2d 440, 441 [1998]). Finally, the petitioners failed to establish that the delay in serving a notice of claim would not substantially prejudice the City (see Matter of Rivera v City of New York, 88 AD3d at 1005; Matter of Blanco v City of New York, 78 AD3d at 1049). Rivera, J.R, Eng, Chambers, Sgroi and Miller, JJ., concur.